McCLENDON, J.
With the exception of the suggestion made under the fourth assignment of, error in the motion for rehearing, referred to below, all considerations presented in the motion have had our mature deliberation in arriving at the conclusions expressed in our opinion in this case. Those conclusions we believe are sound. ,
Under the fourth assignment of error in the motion, suggestion is made that some question might hereafter be raised as to the life estate of W. E. Jones in the property described in section 4 of the will of his father, in view of the language of the judgment recommended by us, namely, “that plaintiff, W. E. Jones, take nothing by his suit.”
The opinion which embodies the recommendations of the commission leaves no doubt that W. E. Jones took a life estate in the property; the only question in the case being whether he took the fee. Defendant in error is, however, entitled to have his rights stated with such clearness as to he entirely removed from the domain of possible controversy in the future.
We, therefore, conclude that the judgment heretofore recommended, and approved by the Supreme Court, should be so modified as to read hereafter as follows:
That the plaintiff, W. E. Jones, take nothing by his suit, saving and excepting an estate for the term of his natural life in the property described in section 4 of the will of M. T. Jones, deceased, such life estate, however, to be subject to the homestead provisions contained in said section 4 of said will in favor of Mary B. Jones.